DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed May 05, 2021 have been fully considered but are moot because claims 1-11, 13 and 14 are withdrawn from consideration. The claims are not readable on the elected species filed on October 27, 2020 made without traverse. 
Election/Restrictions
3.	The amendment to claim 1 filed on May 5, 2021 is not readable on the elected species (Fig. 6) filed on October 27, 2020.  It is noted that the elected species, Fig. 6, does not include the claimed “the photodetector is located medial to the seal” because the photodetector 612 of Fig. 6 is located in the medial head 104 of the in-ear device 600. The medial head 104 does not include any seals as shown in Fig. 6. Fig. 6 only includes seals 602 and 604 on the lateral housing 102 of the in-ear device 600. Therefore, newly submitted amendment of claim 1 is patentably distinct from the original claims (elected claims filed October 27, 2020) and would require employing different search strategies or search queries. Claims 2-11, 13 and 14 are withdrawn from consideration due to their dependency to claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-11, 13 and 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
4.	Claim 15 is allowed. The following is an examiner’s statement of reasons for allowance: The close prior arts, Fransen in view of Shebbib, cited in the previous Office Action fails to teach the unique features of a medial articulating head that houses the photodetector; and a corrugated seal configured to buckle upon application of radial pressure, the seal surrounding a portion of the lateral body, wherein: the medial head is pivotably attached to the lateral body about an articulation joint such that the medial head is pivotable to at least 20 degrees relative to the lateral body, and the optical sensor device is configured to be inserted into an ear canal of a subject such that the medial articulating head is closer than the lateral body to the tympanic membrane of the subject and the optical sensor device is at least partially located in a bony region of the ear canal as claimed in Claim 15.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELICA M MCKINNEY/Examiner, Art Unit 2653